This cause is submitted on motion to strike the bill of exceptions from the files and to dismiss the appeal for the reason that the bill of exceptions was not filed within the time provided by law and former order of this court.
The record shows that on March 15, 1949, the appeal on questions of law and fact was dismissed and the appeal retained on questions of law. The court ordered that defendant-appellants be permitted to file their bill of exceptions within 30 days from the date the entry was journalized. The bill of exceptions was filed in the trial court within the 30-day period, to wit, on April 11, 1949. Within ten days after the bill of exceptions was settled in the trial court, it was filed in this court in compliance with the provisions of Supplement to Rule VII of the Courts of Appeals. Thus it appears that the former order and rule of court have been complied with, and that the motion is not well taken.
Moreover, the appeal may not be dismissed on the ground that there is no bill of exceptions on file where it appears that a bill of exceptions would not be required to exemplify all the errors assigned.
Motion overruled.
MILLER, P. J., HORNBECK and WISEMAN, JJ., concur. *Page 75